        Case 3:18-cv-00283-SB           Document 88   Filed 02/12/19   Page 1 of 2




     Daniel DiCicco OSB #073730 dan@diciccolegal.com
     DICICCO LEGAL
     205 SE Spokane St. Suite 300
     Portland, OR 97202
     (503)-967-3996


                                      UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON

                                           PORTLAND DIVISION



     STAY FROSTY ENTERPRISES LLC,                     Case No. 3:18-cv-00283-SB

                         Plaintiff,                   STIPULATED NOTICE OF DISMISSAL OF
                                                      PARTIES
             v.
                                                      FRCP 41
     AMAZON.COM, INC. et al,

                         Defendant.




 1           Plaintiff, by and through counsel Daniel DiCicco, after having met and conferred

 2   with the Defendants appearing in this matter and upon the joint agreement of all parties,

 3   hereby dismisses all claims, with prejudice, against the following Defendants:
 4           1. Spreadshirt, Inc.

 5           2. Empire Design and Insignia, LLC

 6           3. Veteran Apparel LLC

 7           4. Ismael Ramos

 8           5. Viralstyle LLC

 9           6. US DOD Coins LLC

10
11
                                                                     By: __/s/Daniel DiCicco___
                                                                   Daniel DiCicco OSB #073730
     STIPULATED NOTICE OF DISMISSAL                                                         1
        Case 3:18-cv-00283-SB         Document 88   Filed 02/12/19   Page 2 of 2




                                                                            DICICCO LEGAL
                                                                  205 SE Spokane St Suite 300
                                                                          Portland, OR 97202
                                                                            T: (503) 967-3996
                                                                           Counsel for Plaintiff



12   Signatures:

13

14   _/s/ Tony Weibell ____________________

15   Tony Weibell, for Defendant Teespring.com Inc.

16

17   __/s/ David Madden _____________

18   David Madden, for Defendant Sunfrog LLC

19

20   __/s/ Casey Nokes_____________

21   Casey Nokes for Defendant Spreadshirt, Inc.

22

23

24

25

26           CERTIFICATE OF SERVICE

27           I hereby certify that on Feb 12, 2019, I caused a true and correct copy of the

28   foregoing STIPULATED NOTICE OF DISMISSAL to be served via CM/ECF to all

29   appearing defendants.

30

31

32           s/ Daniel DiCicco

33



     STIPULATED NOTICE OF DISMISSAL                                                           2
